                Case 18-12012-LSS              Doc 267       Filed 11/01/18        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE




In re:                                                                 Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited                               Case No.: 18-12012 (LSS)
liability company, et al.,1
                                                                       (Jointly Administered)
                          Debtors.


                            NOTICE OF APPEARANCE AND DEMAND
                            FOR NOTICES AND SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the attorneys set forth below enter their appearance as

counsel on behalf of American Multi-Cinema, Inc. aka AMC Theatres (hereinafter “AMC”) and

request that all notices given or required to be given pursuant to Bankruptcy Rules 2002 and

9007 or otherwise, including, but not limited to notices, applications, motions, petitions, orders,

pleadings, complaints for demands, be given to and served upon them as follows:

         Matthew P. Austria                                   Michael D. Fielding
         Austria Shrum LLC                                    Husch Blackwell LLP
         1201 N. Orange Street, Ste. 502                      4801 Main Street, Suite 1000
         Wilmington, Delaware 19801                           Kansas City, MO 64112
         Telephone: (302) 521-5197                            Telephone: (816) 983-8353
         Fax: (302) 543-6386                                  Fax: (816) 983-8080
         E-mail: maustria@austriashrum.com                    E-mail: michael.fielding@huschblackwell.com



         PLEASE TAKE FURTHER NOTICE that neither this Entry of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended to waive (i) AMC’s right to have final


1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
    Open Road Films, LLC (4435 Del.); Open Road Releasing, LLC (4736 Del.); OR Productions LLC (5873
    Del.); Briarcliff LLC (7304 Del.); Open Road International LLC (4109 Del.); and Empire Productions LLC
    (9375 Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
              Case 18-12012-LSS        Doc 267       Filed 11/01/18    Page 2 of 2



orders in Stern matters entered only by a district judge; (ii) AMC’s right to trial by jury in any

proceeding so triable herein or in any case, controversy or proceeding related hereto; (iii) AMC’s

right to have the reference withdrawn by the District Court in any matter subject to mandatory or

discretionary withdrawal; (iv) any lack of venue or jurisdiction by this Court over this cause or

any adversary proceeding, contested matter, or other proceeding; (v) the right to service under

Bankruptcy Rule 7004 in adversary proceedings, and counsel is not appointed as its agent for

service of process in any such adversary proceedings; or (vi) any other rights, claims, actions,

defenses, setoffs or recoupments to which AMC is or may be entitled under agreements, in law,

or in equity, all of which rights, claims, actions, defenses, setoffs and recoupments AMC

expressly reserves.



Dated: November 1, 2018
Wilmington, Delaware
                                                    AUSTRIA SHRUM LLC

                                                    /s/ Matthew P. Austria
                                                    Matthew P. Austria (DE # 4827)
                                                    1201 N. Orange Street, Suite 502
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 521-5197
                                                    Fax: (302) 543-6386
                                                    Email: maustria@austriashrum.com

                                                    -and-

                                                    HUSCH BLACKWELL LLP
                                                    Michael D. Fielding
                                                    4801 Main Street, Suite 1000
                                                    Kansas City, MO 64112
                                                    Telephone: (816) 983-8353
                                                    Fax: (816) 983-8080
                                                    Email: michael.fielding@huschblackwell.com

                                                    Counsel for American Multi-Cinema, Inc. aka
                                                    AMC Theatres

                                                2
